DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 2, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applicant No. 15/716,993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 27-30, 33-38, 42-45 and 48-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. (U.S. 6,874,647). 

Regarding claim 27, Bloom et al. shows 6 channels in figure 4. 
Regarding claim 28, the closure further includes a polymeric tamper-evident feature, at 62 and 82. 
Regarding claim 29, polypropylene is discussed in col. 5 lines 23-26.
Regarding claims 30 and 37, Bloom et al. teaches a package, 20 shown in figure 1 comprising a container 22 having a neck portion 24 defining an opening (at upper end thereof), the container having an external thread formation 40 on the neck portion, and a closure 26 configured for fitment to the neck portion of the container (figure 1) for closing the opening, the closure 26 comprises a polymeric top wall portion 34 (plastic), a polymeric liner 32 (liner only present in claim 30), a polymeric disc 30 and 
Regarding claim 33, Bloom et al. shows 6 channels in figure 4. 
Regarding claim 34, the closure further includes a polymeric tamper-evident feature, at 62 and 82. 
Regarding claim 35, polypropylene is discussed in col. 5 lines 23-26.
Regarding claims 38 and 50, Bloom et al. teaches a closure 26 comprising a polymeric top wall portion 34, a polymeric annular skirt portion 36 depending from the polymeric top wall portion 34 (plastic; col. 5 lines 24-27), the annular skirt portion including an internal thread formation 38 for mating engagement with an external thread formation 40 of a container 22, a polymeric liner 32 (present in claim 38; col. 5 lines 15-19), and a polymeric disc 30 (plastic; col. 5 lines 24-27) having an exterior surface (axially outer surface), the polymeric disc 30 being located between the polymeric top wall 
Regarding claim 42, Bloom et al. shows 6 channels in figure 4. 
Regarding claim 43, the closure further includes a polymeric tamper-evident feature, at 62 and 82. 
Regarding claim 44, polypropylene is discussed in col. 5 lines 23-26.
	Regarding claims 45 and 51, Bloom et al. teaches a package, 20 shown in figure 1 comprising a container 22 having a neck portion 24 defining an opening (at upper end thereof), the container having an external thread formation 40 on the neck portion, and a closure 26 configured for fitment to the neck portion of the container (figure 1) for closing the opening, the closure 26 comprises a polymeric top wall portion 34 (plastic), a polymeric liner 32 (liner only present in claim 45), a polymeric disc 30 and a polymeric annular skirt portion 36, the polymeric annular skirt portion 36 depending from the polymeric top wall portion 34 (figure 2), the polymeric annular skirt portion 36 including an internal thread formation 38 for mating engagement with the external thread formation of the container (figure 2), the polymeric disc 30 having an exterior surface, the polymeric disc being located between the polymeric top wall portion and the polymeric liner (figures 1 and 2), the polymeric disc having a radially outward end opposite of its center (figure 2), the polymeric disc 30 being held in place in a position within the closure at the radially outward end by an internal protrusion of the closure (see figures 9, 12 and 14), the polymeric disc including a plurality of channels formed therein (figures 4, 8 and 9 between elements 48), the plurality of channels assisting in allowing liquid to travel on the exterior surface of 
Regarding claim 48, Bloom et al. shows 6 channels in figure 4. 
Regarding claim 49, the closure further includes a polymeric tamper-evident feature, at 62 and 82. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 26, 31, 32, 39-41, 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom et al. (U.S. 6,874,647). Bloom et al. discloses the claimed invention except for the width and depth of the channels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the closure of Bloom et al. with the channels having a width between 0.035 in. to 0.06 in. and a depth between 0.005 in. and 0.025 in., in order to provide a desired flow rate of the liquid from the top surface of the disc, and since a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments filed December 2, 2020 have been fully considered but they are not persuasive. Applicant argues that Bloom et al. does not teach The polymeric disc 30 having a radially outward end at lead line 56 opposite of its center, the polymeric disc being held in place at the radially outward end (via frictional contact with cap, as shown in figure 13, see also protrusion in figure 14). It is the examiner's position that both the fingers 50 and the frictional contact between the outward and the cap cooperate to hold the disc in place.  Since the outer end of the disc is in contact with the protrusion at lead line 56, there is a frictional force between the two surfaces.  This frictional force holds the disc in place, even though there are other structures that also hold the disc in place.
Although Bloom discloses that there is preferably a loose retention (before assembly to a container), Bloom also teaches that the disk "could be non-movably secured to the closure shell in accordance with the broadest aspects of the invention", as set forth in col. 6 line 60 through col. 7 line 2. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442,169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 2J F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed...." In re Fulton, 391 F.3d 1195,1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Bloom et al. discloses in col. 6 line 60 through col. 7 line 2, 
"Other modification and variations will readily suggest themselves to persons of ordinary skill in the art. Disk 30 preferably is loosely retained within the closure so that the disk and sealing liner will remain stationary with respect to the container finish while the closure shell is turned onto and off of the finish. This helps prevent damage to the liner. However, disk 30 could be non-movably secured to the closure shell in accordance with the broadest aspects of the invention as long as a path is provided for flushing fluid between the disk and the shell." (emphasis added
As shown above, Bloom et al. teaches that the disk can be held in place in a position within the closure by the shown internal protrusion and the upwardly extending fingers 50. While the upwardly extending fingers of Bloom et al. secure the disc in place, the radially outward surface of the disc is also frictionally engaged with the closure skirt to aid in prevent movement of the disc with respect to the cap. The fingers and the frictional engagement of the radially outer surface of the disc both hold the disc in place.
Applicant argues that although the disk and cap are drawn adjacent, it does not mean that this is in frictional contact. The examiner disagrees with this position. Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069,173 USPQ 25 (CCPA 1972). When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). It is the examiner's position that Bloom shows contact between the disk and the inner surface of the cap.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736